Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Micah Hensley on 9 November 2021.

The application has been amended as follows: 
Claims 1, 5-8, 19, and 20 are pending in the application.
Claims 7, 19, and 20 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a golf club head having at least one weight fixed in at least one guide track having a longitudinal direction in a club head sole, the guide track having an attachment/detachment region sandwiched between longitudinal first and second fixing regions having ends of the guide track in the longitudinal direction, wherein the longitudinal direction is a direction intersecting with the ball striking face and the guide track has protrusions on inner peripheral surfaces received in recesses in the weight, with the protrusions being spaced about the attachment/detachment region by a distance greater that the longitudinal direction width of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN E SIMMS JR/            Primary Examiner, Art Unit 3711                                                                                                                                                                                            	9 November 2021